Appeal from an order of the County Court of Broome County (Smith, J.), entered July 27, 2004, which granted defendant’s motion pursuant to CEL 440.10 to vacate the judgment convicting him of the crimes of criminal sale of a controlled substance in the third degree and criminal sale of a controlled substance in the fourth degree without a hearing.
Order affirmed, upon the opinion of Judge Martin E. Smith.
Mercure, J.P., Crew III, Peters, Mugglin and Kane, JJ., concur. Ordered that the order is affirmed.